El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Los demandantes obtuvieron sentencia a su favor en la Corte de Distrito de Guayama. La sentencia declaraba que varias escrituras de venta eran nulas y sin ningún valor toda vez que fueron simuladas. La teoría de la demanda fue que dos de las demandadas eran concubinas o queri-das del vendedor en los referidos traspasos y que cada una de estas concubinas se confabularon con dicto vendedor en vida de éste para defraudar a sus herederos legítimos, o sea los demandantes en este pleito. Tres fueron las nu-lidades que se trataron de obtener y la corte pronunció sen-tencia en favor de dos de éstas.
Entre otras objeciones los demandados formularon ex-cepción previa a la demanda por el fundamento de indebida acumulación de acciones. Verdaderamente que no se alegó ninguna razón para incluir como partes a una u otra de estas dos mujeres en la causa de acción contra la otra. A ellas no se les imputó ninguna confabulación entre sí. La ex-cepción previa debió haber sido sostenida por este funda-mento. Sin embargo, la corte la declaró sin lugar y la causa o causas siguieron su trámite hasta la celebración del juicio.
La primera causa de acción alegaba un traspaso fraudu-lento o simulado a favor de Juana Ortiz Malavé y sus hi-jos; que no medió precio alguno en dicha escritura y que Juana Ortiz y sus hijos entonces eran insolventes. Hubo alguna prueba de que Juana Ortiz era insolvente cuando López se fue primero a vivir con ella. Parte de esta prueba no mereció crédito pues los testigos fueron vagos en sus de-claraciones y no demostraron cómo adquirieron el conoci-miento de esta insolvencia. En la escritura que fué otor-gada algunos años después se consignaba que la considera-ción fue la suma de $300; $150 procedentes de dicha Juana Ortiz y $150 de sus hijos. Ellos eran hijos naturales reco-nocidos. Los demandantes no probaron que Juana Ortiz o *5sus liijos no tenían las cantidades que se alegó tenían en la ft cha de la escritura. Puede haber sospechas en sentido contrario pero una sospecha no es prueba. Juana Ortiz de-claró que la propiedad primero sé le regaló, pero que después ella la compró manifestando cómo consiguió el dinero. Ella declaró y por lo menos otro testigo' dijo que ella trabajaba. En vista de la solemne declaración hecha en la escritura, de las manifestaciones de Juana Ortiz y las débiles pruebas de simulación no hubo prueba suficiente ante la corte para anular la escritura. Que parte de la consideración procede de regalos hechos por López no importa. No hubo ninguna prueba de. que la propiedad valía más de la consideración expresada.
La escritura asimismo fue en parte a favor de los hijos naturales reconocidos. Una escritura a favor de ellos por tan pequeña cantidad podía sostenerse lo mismo que una escritura a favor de los herederos legítimos. No se pre-tende hacer la colación en este pleito.
Con respecto a la escritura a favor de Bonifacia Díaz la prueba de pobreza fue muy débil. La causa o precio de la. escritura fue $100. La mera pobreza en cierta fecha u otra no es suficiente para rebatir la presunción de que la mani-festación contenida en la escritura es cierta especialmente cuando la suma en cuestión es tan pequeña que no es más que de $100.
Bonifacia Díaz traspasó la finca de referencia a Dámaso Caraballo. La demanda alegaba la compra hecha por éste conociendo el traspaso fraudulento hecho a Bonifacia Díaz. Hemos examinado los autos cuidadosamente y no encontra-mos nada tendente a probar este conocimiento. No existe ninguna razón piara anular el referido traspaso a favor de Dámaso Caraballo.
La excepción previa de indebida acumulación de accio-nes debió haber sido declarada con lugar. Sin embargo cuando el caso va a juicio y los demandantes tienen amplia *6oportunidad de ser oídos la sentencia que procede dictarse es final en favor de los demandados a menos que la Corte de apelación esté convencida de que los fines de la justicia requieren una resolución diferente y que debe darse a los demandantes otra oportunidad. La corte está convencida de lo contrario debiendo por consiguiente dictarse sentencia en favor de los demandados.

Revocada la sentencia apelada y desestimada la demanda, sin costas.